1   Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page   1 of YH
                                                                        FILED by
                                                                                   9                                   D.C.


I                                                                                                   Dec 1, 2020
                                                                                                    AN GELA E. NOBLE

f                                UNITED STATES DISTRICT COURT
                                                                                                   CLERK U.5. DIST. CT.
                                                                                                   s.o . OF FLA. -Mlti.MI



I
                                 SO UTHERN DISTRICT OF FJ.,J)~
                       20-80087-CR-SMITH/MA I I HEWMAN
                                Case No.
                                         ------------
I
I
                                          U.S.C. § 225l (a) and (e)
                                          18
                                          18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                          18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                          18 U.S.C. § 2422(b)


     UNITED STATES OF AMERICA

     vs.

     DWIGHT CASTALDI,

                    Defendant.
     - ---------------'
                                              INDICTMENT

            The Grand Jury charges that:

                                              COUNT l
                                     18 U.S.C. §§ 225l (a) and (e)
                         (Production of Child Pornography - Minor Victim 1)

            From in o r around 2008, through in or around 20 l 0, in Palm Beach County, the exact dates

     begin unknown to the Grand Jury, in the Southern District of Florida, and elsewhere, the defendant,

                                           DWIGHT CASTALDI,

     did use, persuade, induce, entice, and coerce Minor Victim I to engage in sexually explicit cond uct

     for the purpose of producing any visual depiction of such conduct, and the visual depiction was

     produced and transmitt ed using materials that have been mai led, shipped, and transported in or

     affecting interstate and foreign commerce by any means, the visual depiction was transported and

     transmitted using any means or faci lity of interstate and foreign commerce, and the visual depiction

     was transported and transmitted in and affecting interstate and fo reign commerce,; in violation of

     Title 18, United States Code, Sections 225 1(a), 225 1(e), and 2.
    Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 2 of 9




                                                COUNT2
                                       18 U.S.C. §§ 2251(a) and (e)
                           (Production of Child Pornography - Minor Victim 2)

             From in or around April 2012, and through in or around June 2013, the exact dates begin

i     unknown to the Grand Jury, in Palm Beach County, in the Southern District of Florida, and


i
1
i
j
      elsewhere, the defendant,

                                           DWIGHT CAST ALDI,

      did use, persuade, induce, entice, and coerce Minor Victim 2 to engage in sexually explicit conduct



I
i
      for the purpose of producing any visual depiction of such conduct, and the visual depiction was

      produced and transmitted using materials that have been mailed, shipped, and transported in or


I     affecting interstate and foreign commerce by any means, the visual depiction was transported and

I     transmitted using any means or facility of interstate and foreign commerce, and the visual depiction

      was transported and transmitted in and affecting interstate and foreign commerce,; in violation of

      Title 18, United States Code, Sections 225l(a), 225l(e), and 2.


                                              COUNT3
                                          18 U.S.C. § 2422(b)
                  (Enticement of Minor to Engage in Sexual Activity - Minor Victim 3)

             From in or around November 2014, and continuing through on or about October 27, 2017,

      in Palm Beach County, in the Southern District of Florida, and elsewhere, the defendant,

                                           DWIGHT CASTALDI,

      using a facility and means of interstate commerce, that is, the Internet, knowingly persuaded,

      induced, enticed, and coerced an individual, Minor Victim 3, who had not attained the age of

      eighteen years, to engage in sexual activity for which any person can be charged with a criminal

      offense under Florida state law, in violation of Title 18, United States Code, Section 2422(b ).




                                                       2
I   Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 3 of 9




                                               COUNT4
                                   18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                   (Possession of Child Pornography)

            On or about March 22, 20 I 8, in Palm Beach County, in the Southern District of Florida,

     the defendant,

                                         DWIGHT CASTALDI,

     did knowingly possesses matter which contained any visual depiction that had been shipped and

     transported using any means and facility of interstate and foreign commerce, and in and affecting

     interstate and foreign commerce, and which was produced using materials which had been so

     shipped and transported, by any means including by computer, and the production of such visual

     depiction having involved the use of a minor engaging in sexually explicit conduct, as defined in

     Title 18, United States Code, Section 2256(2), and such visual depiction was of such conduct, in

     violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b)(2).

            Pursuant to Title 18, United States Code, Section 2252(b)(2), it is further alleged that such

     visual depiction involved a prepubescent minor and a minor who had not attained twelve years of

     age.                                                                                                   I
                                               COUNTS
                                   18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                   (Possession of Child Pornography)
                                                                                                            I
            From as early as in or around August 2014, and continuing through on or about April 27,

     2017, in Palm Beach County, in the Southern District of Florida, the defendant,

                                         DWIGHT CASTALDI,

     did knowingly possesses matter which contained any visual depiction that had been shipped and
                                                                                                            I
     transported using any means and facility of interstate and foreign commerce, and in and affecting

     interstate and foreign commerce, and which was produced using materials which had been so              I
     shipped and transported, by any means including by computer, and the production of such visual
                                                                                                            I
                                                                                                            l
                                                     3                                                      lI
                                                                                                            f
                                                                                                            f
                                                                                                            J.
                                                                                                            E
Ii   Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 4 of 9

I
.I

II
I
       depiction having involved the use of a minor engaging in sexually explicit conduct, as defined in

       Title 18, United States Code, Section 2256(2), and such visual depiction was of such conduct, in
j      violation of Title 18, United States Code, Sections 2252(a)(4)(B) and (b )(2).

               Pursuant to Title 18, United States Code, Section 2252(b)(2), it is further alleged that such

      visual depiction involved a prepubescent minor and a minor who had not attained twelve years of age.

                                                  COUNT6
                                       18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                       (Receipt of Child Pornography)

               On or about November 27, 2013, in Palm Beach County, in the Southern District of Florida,

       the defendant,

                                            DWIGHT CASTALDI,

       did knowingly receive any visual depiction, using any means and facility of interstate and foreign

       commerce, and that had been shipped and transported in and affecting interstate and foreign

       commerce, and the production of such visual depiction involved the use of a minor engaged in

       sexually explicit conduct, as defined in Title 18, United State Code, Section 2256(2), and such

       visual depiction was of such conduct in violation of Title 18, United States Code, Sections

       2252(a)(2) and (b)(l).


                                                 COUNT7
                                      18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                    (Distribution of Child Pornography)

               On or about December 8, 2013, in Palm Beach County, in the Southern District of Florida,

       the defendant,

                                           DWIGHT CASTALDI,

       did knowingly distribute any visual depiction, using any means and facility of interstate and

       foreign commerce, and that had been shipped and transported in and affecting interstate and



                                                        4
l   Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 5 of 9




      foreign commerce, and the production of such visual depiction involved the use of a minor engaged

      in sexually explicit conduct, as defined in Title 18, United State Code, Section 2256(2), and such

      visual depiction was of such conduct in violation of Title 18, United States Code, Sections

      2252(a)(2) and (b)(l).

                                       FORFEITURE ALLEGATIONS

             1.      The allegations of this Indictment are re-alleged and by this reference fully

      incorporated herein for alleging forfeiture to the United States of America of certain property in

      which the defendant, DWIGHT CASTALDI, has an interest.

             2.      Upon conviction of a violation of Title 18, United States Code, Section 2252, as

      alleged in this Indictment, the defendant shall forfeit to the United States of America, pursuant to

      Title 18, United States Code, Section 2253, the following property:

                    (a)        any visual depiction described in Title 18, United States Code, Sections

      2251, 2251A, 2252, 2252A, 2252B, or 2260 or any book, magazine, periodical, film, videotape,

      or other matter which contains any such visual depiction, which was produced, transported, mailed,

      shipped or received in violation of Chapter 110 of Title 18, United States Code;

                    (b)        any property, real or personal, constituting or traceable to gross profits or

      other proceeds which the defendant obtained from the offense(s); and

                    (c)        any property, real or personal, used or intended to be used to commit or to

      promote the commission of the offense(s) or any property traceable to such property.

             3.     Upon conviction of a violation of Title I 8, United States Code, Section 2422, as

      alleged in this Indictment, the defendant shall forfeit to the United States of America, pursuant to

      Title 18, United States Code, Section 2428, the following property:

                     (a)       such person's interest in any property, real or personal, that was used or

      intended to be used to commit or to facilitate the commission of such violation; and


                                                         5
Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 6 of 9




                 (b)      any property, real or personal, constituting or derived from any proceeds

  that such person obtained, directly or indirectly, as a result of such violation.

         4.     The prope rty which is subject to forfeiture includes, but is not limi ted to, the

  following:

                 (a)      One (1) Seagate Gofl ex external hard drive, seria l #NA IQI X9TW;

                 (b)      One (I) MacBook Pro, model #Al 226;

                 (c)      One (1) black Lexar 4GB USB Drive;

                 (d)      One (1) Verizon Tablet micro SD Card;

                 (e)      One (1) iPhone 6, serial # BCG-£28 17A;

                 (f)      One (1) LG phone; and

                 (g)      One ( 1) Lenovo Laptop, serial #L3-HV2B1.

         All pursuant to T itle 18, United States Code, Section 2253, Title 18, United States Code,

 Section 2428, and the procedures set forth at Title 2 1, United States Code, Section 853 .




                                                                     ..__.,. UKtt'tK~VN I     •




                          fo,
 ARIAN FAJARDO ORSHAN
 UNITED STATES ATTORNEY




                         L
                       JTED STATES ATTORNEY




                                                    6
   Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 7 of 9
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                      CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
DWIGHT CASTALDI
                                                              Superseding Case Information:
                                  Defendant.

Court Division:   (Select One)                                New defendant(s)           Yes       No
       Miami                     Key West                     Number of new defendants
       FTL          ✓            WPB           FTP            Total number of counts

        I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3 I 6 I.
        3.        Interpreter:    (Yes or No)            No
                  List language and/or dialect
        4.        This case will take _JQ_ days for the parties to try.
        5.        Please check appropriate category and type of offense listed below:

                  (Check only one)                                   (Check only one)


        I         0 to 5 days                                        Petty
                                                     ✓               Minor
        II        6 to 10 days
        III       11 to 20 days                                      Misdem.
        IV        21 to 60 days                                      Felony              ✓

        V         61 days and over
        6.       Has this case previously been filed in this District Court?     (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      Yes
         If yes: Magistrate Case No.                        20-MJ-08288-WM
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of               September 14. 2020
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

        7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

        8.        Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No ✓

        9.    ' Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                prior to October 3, 2019 (Mag. Judge Jared Strauss)?             Yes             No_   ✓_




 *Penalty Sheet(s) attached                                           ASSISTANT UNITED STATES ATTORNEY
                                                                      CRT NO. A5501906
                                                                                                                 REV 6/5/2020
Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 8 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        PENAL TY SHEET

  Defendant's Name: DWIGHT CASTALDI

  Case No:


  Counts #: 1 and 2

  Production of Child Pornography

  Title 18, United States Code, Section 2251(a) and (e)

  *Max. Penalty: 30 Years' Imprisonment (15 year mandatory minimum), $250,000 fine,
  Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution




 Count#: 3

 Enticement of a Minor

 Title 18, United States Code, Section 2422(b)

 *Max. Penalty: Life Imprisonment (10 year mandatory minimum), $250,000 fine, Supervised
 Release of 5 Years to Life, $5000 Special Assessment, $ 100 Assessment, Restitution




  Counts#: 4 and 5

 Possession of Child Pornography

 Title 18, United States Code, Section 2252(a)(4)(B) & (b)(2)

 *Max. Penalty: 20 Years' Imprisonment, $250,000 fine, Supervised Release of 5 Years to
 Life, $5000 Special Assessment, $100 Assessment, Restitution
    Case 9:20-cr-80087-RS Document 5 Entered on FLSD Docket 12/02/2020 Page 9 of 9
I
l
l
}
     Count#: 6

     Receipt of Child Pornography
j    Title 18, United States Code, Section 2252(a)(2) & (b)(l)


I    *Max. Penalty: 20 Years' Imprisonment (5 year mandatory minimum), $250,000 fine,
     Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution


!
1
     Count#: 7

     Distribution of Child Pornography

     Title 18, United States Code, Section 2252(a)(2) & (b)(l)

     *Max. Penalty: 20 Years' Imprisonment (5 year mandatory minimum), $250,000 fine,
     Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution




      *Refers only to possible term of incarceration, fines, special assessments, does not include
     possible restitution, parole terms, or forfeitures that may be applicable.
